Title: From Alexander Hamilton to Jeremiah Olney, 28 May 1792
From: Hamilton, Alexander
To: Olney, Jeremiah



Sir;
Treasury Department May 28th 1792

I am to acknowledge the receipt of your letter of the 10th Instant.
Whatever constructions may have been put upon the Act for regulating the coasting trade, it is very certain that the law makes no provision for a second registry in the case as stated by you. It will be a natural conclusion therefore to suppose, that if any Ship or Vessel has been once registered agreeably to the forms prescribed by the Act, it supersedes the necessity of a second register unless some of the Casualties mentioned in the law have taken place.
I am with consideration   Sir   Your most humble Servt.
A Hamilton
Jeremiah Olney Esqr.Collector Providence
 